DETAILED ACTION
1.	This communication is in response to the amendment filed on 2/2/2021. After a thorough search and examination of the present application and in light of the prior art made of record, claims 1-4, 8-11 and 14-22 (renumbered as 1-17) are allowed.


Relevant documents
2.	US 2008/0263400 (Waters et al.) discloses  simulating hardware faults in a testing system via an automated process, Waters however does not disclose at least simulated failure in a number of selected entities from among a plurality of entities including the plurality of containers and the plurality of storage volumes with the number of selected entities increasing with each iteration until one of (a) the bundled application ceases to function and (b) the number of selected entities meets the fault tolerance specification: wherein the fault tolerance specification specifies, for each class of entity of a plurality of entity classes, a number of faults for the each class; wherein the plurality of entity classes include a container class and a storage volume class and wherein the method further comprises, for each iteration selecting the selected entities such that, for each class of entity, the number of the selected entities belonging to the each class is less than or equal to the number of faults for the each class nor inducing simulated failure of the selected entities; and after inducing simulated failure of the selected entities, evaluating whether the bundled application has ceased to function as a result of the simulated failure of the selected entities; and repeat the test method such that the number of failures is increased with each iteration until one of (a) the bundled application ceases to function in an iteration of the test method and (b) the number of failures of the iteration of the test method meets the fault tolerance specification.



Reasons for allowance
3. 	With respect to claim 1 the prior art does not teach or fairly suggest receiving, by the first computing device, a fault tolerance specification; and iteratively inducing, by the first computing device, simulated failure in a number of selected entities from among a plurality of entities including the plurality of containers and the plurality of storage volumes with the number of selected entities increasing with each iteration until one of (a) the bundled application ceases to function and (b) the number of selected entities meets the fault tolerance specification: wherein the fault tolerance specification specifies, for each class of entity of a plurality of entity classes, a number of faults for the each class; wherein the plurality of entity classes include a container class and a storage volume class and wherein the method further comprises, for each iteration selecting the selected entities such that, for each class of entity, the number of the selected entities belonging to the each class is less than or equal to the number of faults for the each class nor inducing simulated failure of the selected entities; and after inducing simulated failure of the selected entities, evaluating whether the bundled application has ceased to function as a result of the simulated failure of the selected entities; and repeat the test method such that the number of failures is increased with each iteration until one of (a) the bundled application ceases to function in an iteration of the test method and (b) the number of failures of the iteration of the test method meets the fault tolerance specification.


With respect to claim 21 the prior art does not teach or fairly suggest wherein the first computing device is programmed to: receive a fault tolerance specification; and select a number of failures; perform a test method including: after selecting the number of failures, randomly selecting selected entities from among a plurality of entities including the plurality of containers and the plurality of storage volumes, a number of the selected entities being equal to the number of failures; after selecting the selected entities, inducing simulated failure of the selected entities; and after inducing simulated failure of the selected entities, evaluating whether the bundled application has ceased to function as a result of the simulated failure of the selected entities; and repeat the test method such that the number of failures is increased with each iteration until one of (a) the bundled application ceases to function in an iteration of the test method and (b) the number of failures of the iteration of the test method meets the fault tolerance specification.
Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        March 13, 2021